OPINION of the Court, by
Judge Bibb.
— Lee exhibited his bill in chancery, against the appellants, praying a conveyance of the elder legal title, which they had derived from the Commonwealth, to the prejudice of his supposed equitable title, under an entry made the third day of June, 1780, in the name of George Summers.
Charles Morgan had made an entry of “-467 acres, on a treasury warrant, on the most eastxvardly branch of of Lawrence’s creek, two an.d a half miles from the mouth of Limestone, to include a small spring.” Immediately after which, Summers made two entries in succession ; the one in controversy is in the words and figures following : “-Also 1000 acres, adjoining the same (that is to say, Charles Morgan’s entry,) on the south west.”
The circuit court of Mason sustained the entry of Summers, and upon that basis pronounced a decree affecting the defendants in the suit, from which they appealed.
The entry of Morgan, in calling for Lawrence’s creek, has used a gosd general description, to lead into the neighborhood ; but it is entirely wanting in specialty and precision. Two and a half miles from the mouth of Limestone, will reach the east branch of Lawrence’s creek, along a considerable part, if not the whole extent of the stream ; it will extend in amongst the he^d branches, and not restrained by any course from the mouth of Limestone, gives an extended field of research for “ a small spring,” amongst many springs. No definite po*18sh:;on can he g-IVen to the entry. The distance from Limestone does not answer to the spring assumed : that spring does not appear to have been notorious at the date of the entry — if it had been, the entry furnishes no characteristic, by which an adventurer could have known that was the spring intended, in preference to any other of the springs in the neighborhood. In short., this is so like the entry which is declared void for uncertainty in the case of Craig vs. Baker, that it must share the same fate — and consequently, the entry of Summers.
Decree of the Mason circuit court reversed, and the cause remanded to the said circuit court, with directions to dismiss the bill with costs.